Citation Nr: 0604749	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-21 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for residuals of a right shoulder injury with loose 
bodies in the axilla.

2.  Entitlement to an increased rating in excess of 10 
percent for residual scar of the right foot with retained 
foreign body, residuals of a shell fragment wound.

3. Entitlement to an increased rating in excess of 10 percent 
for residuals of a left leg (calf) scar with muscle loss and 
a retained foreign body, residuals of a shell fragment wound.

4. Entitlement to an increased rating in excess of 10 percent 
for residual scar of the left thigh with muscle herniation 
and retained foreign body, residuals of a shell fragment 
wound.

5. Entitlement to a compensable evaluation for tinea 
versicolor.

6. Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  A Notice of Disagreement was 
received in January 2003.  A Statement of the Case was issued 
in June 2003.  A timely substantive appeal was received in 
June 2003.  

The Board remanded the veteran's claims in February 2005 to 
the Appeals Management Center for further development.  

The issues of entitlement to a compensable rating for tinea 
versicolor and TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's right shoulder disability is not productive 
of motion limited to midway between the side and shoulder 
level, fibrous union or nonunion of the humerus, or loss of 
head of the humerus.  

2.  The veteran's right foot disability is not productive of 
a moderately severe foot injury; nor is the scar productive 
of pain, ulceration, associated with underlying soft tissue 
damage, or covers an of 144 square inches (929 centimeters).

3.  The veteran's left leg (calf) disability is not 
productive of a moderately severe muscle injury; nor are the 
scars productive of pain, ulceration, associated with 
underlying soft tissue damage, or cover an of 144 square 
inches (929 centimeters).

4.  The veteran's left thigh disability is not productive of 
a moderately severe muscle injury; nor are the scars 
productive of pain, ulceration, associated with underlying 
soft tissue damage, or cover an of 144 square inches (929 
centimeters).


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of 20 percent for right shoulder injury with loose bodies in 
the axilla are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59 and 4.71a - 
Diagnostic Codes 5200 through 5203 (2005).

2.  The criteria for an increased disability rating in excess 
of 10 percent for residual scar of the right foot with 
retained foreign body, residuals of a shell fragment wound, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.118 - Diagnostic Codes 7803 
through 7805 (2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a - Diagnostic Codes 5200 
through 5203, 4.118 - Diagnostic Codes 7801 through 7805 
(2005).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left leg (calf) scar with muscle loss and 
a retained foreign body, residuals of a shell fragment wound, 
have not been met.  38 U.S.C.A. §§ 1155, 7105 (West 2002); 
38 C.F.R. § 4.118 - Diagnostic Codes 7803 through 7805 
(2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 
4.45, 4.73 - Diagnostic Code 5312, and 4.118 - Diagnostic 
Codes 7801 through 7805 (2005).  



4.  The criteria for an evaluation in excess of 10 percent 
for residual scar of the left thigh with muscle herniation 
and retained foreign body, residuals of a shell fragment 
wound, have not been met.  38 U.S.C.A. §§ 1155, 7105 (West 
2002); 38 C.F.R. § 4.118 - Diagnostic Codes 7803 through 7805 
(2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 
4.45, 4.73 - Diagnostic Code 5315, and 4.118 - Diagnostic 
Codes 7801 through 7805 (2005).  


BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address VA's notice and duty to assist 
requirements.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that necessary notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a proper notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, notice was initially provided to the 
veteran in August 2002, prior to the initial AOJ decision.  
However, that notice failed to correctly advise the veteran 
as to what information and evidence was necessary to support 
his specific claims.  Additional notices were sent to the 
veteran in July 2004 and February 2005, subsequent to the 
initial AOJ decision, that appropriately advised the veteran 
of all the Pelegrini II notice elements as listed above.  
Where, as here, notice was not provided prior to the initial 
AOJ decision, the veteran has the right to content complying 
notice and proper subsequent VA process.  Pelegrini v. 
Principi, 18 Vet. App. at 120.  

The Board finds that any defect with respect to the timing of 
the notice requirement was harmless error.  Although the 
appropriate notice was provided after the initial 
adjudication, the veteran has not been prejudiced thereby.  
Initial notice was sent to in August 2002 advising him of the 
second and third Pelegrini II elements.  The content of the 
notices provided to the veteran in July 2004 and February 
2005, however, fully comply with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duties to notify and assist.  Moreover in the Statement of 
the Case he was provided the text of the relevant regulation 
implementing the law with respect to this notice requirement, 
and told it was his responsibility to support the claims with 
appropriate evidence.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.   He has also 
been provided the text of the relevant regulation 
implementing the law with respect to this notice requirement 
and told it was his responsibility to support the claims with 
appropriate evidence.  Thus, the Board considers the notice 
requirements met, and the actions taken by VA to have cured 
the error in the timing of the notice.  Further, the Board 
finds that the purpose behind the notice requirements has 
been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed and 
decide this appeal.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran has not indicated that he has received any recent 
treatment, either VA or non-VA, for his service-connected 
disabilities, although specifically asked to do so in the 
February 2005 notice letter.  The RO did obtain VA treatment 
records from January 1996 through May 2002.  The veteran was 
notified in the rating decisions, Statement of the Case and 
Supplemental Statement of the Case of what evidence the RO 
had obtained and considered in rendering its decision.  He 
has not identified any additional evidence.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examinations in November 
2002 and June 2005.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected disabilities 
since he was last examined.  The veteran has not reported 
receiving any recent treatment, and there are no records 
suggesting an increase in his disabilities has occurred as 
compared to the prior VA examination findings.  The Board 
concludes that there is sufficient evidence to rate the 
service-connected disabilities fairly.   

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claims.  


II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  Since the issues in this case are entitlement 
to increased ratings, the present level of disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In evaluating the veteran's claims, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2005); see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2005).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2005).  

Right Shoulder

The rating criteria for the shoulder are found at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5200 through 5203 (2005).  
Diagnostic Code 5200 is not applicable in the present case 
because there is no medical evidence that the veteran has 
ankylosis of the right shoulder joint.  Likewise, Diagnostic 
Code 5203 is not applicable because it does not provide a 
rating higher than the current 20 percent.  The only 
applicable diagnostic codes, therefore, are 5201 and 5202.  
Diagnostic Codes 5201 and 5202 distinguish between the major 
(dominant) extremity and the minor (non-dominant) extremity.  
See 38 C.F.R. § 4.69 (2005).  The medical evidence shows that 
the veteran is right handed.  

Limitation of motion of the arm is evaluated under Diagnostic 
Code 5201.  For motion limited to shoulder level, Diagnostic 
Code 5201 provides a 20 percent rating for either arm.  When 
motion is limited to midway between the side and shoulder 
level, 30 percent is warranted for the major arm, and 20 
percent is warranted for the minor arm.  When motion is 
limited to 25 degrees or less from the side, a maximum of 40 
percent is warranted for the major arm, and a maximum 30 
percent for the minor arm.  Standard motion of the shoulder 
is from 0 to 180 degrees of flexion, 0 to 180 degrees of 
abduction, and internal and external rotation from 0 to 90 
degrees.  38 C.F.R. § 4.71, Plate I (2005).  

Diagnostic Code 5202 provides a 20 percent evaluation for the 
following conditions:  malunion of the humerus with moderate 
deformity, either arm; malunion of the humerus with marked 
deformity, minor arm; recurrent dislocation of the humerus at 
the scapulohumeral joint with infrequent episodes, and 
guarding of movement only at shoulder level, either arm; and 
recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements, minor arm.  Fibrous union of the humerus warrants 
a 50 percent evaluation for the major arm and a 40 percent 
evaluation for the minor arm.  Nonunion of the humerus (false 
flail joint) warrants a 60 percent evaluation for the major 
arm, and a 50 percent evaluation for the minor arm.  Loss of 
the head of the humerus (flail shoulder) warrants a maximum 
evaluation of 80 percent for the major arm, and a maximum 70 
percent evaluation for the minor arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202 (2005).

The medical evidence consists of two VA examination reports 
from November 2002 and June 2005.  At the November 2002 VA 
examination, the veteran reported having dull pain in the 
right shoulder all the time for which he takes over the 
counter nonsteroidal anti-inflammatories.  Physical 
examination revealed a scar located in the axilla of the 
veteran's right shoulder.  The scar was well-healed and 
nondeforming.  Range of motion exercises revealed forward 
elevation to 90 degrees and abduction to 80 degrees.  No loss 
of motion was due to the scar.  Muscle strength was 5/5 in 
the upper extremity.  No atrophy of any major muscle group 
was noted.  The assessment was that the veteran's right 
shoulder pain was as likely as not secondary to degenerative 
joint disease/traumatic arthritis.  

At the June 2005 VA examination, the veteran reported having 
pain rated as 7 out of 10 with exacerbations daily with pain 
rated as 10 brought on by any kind of increased movement.  He 
also reported occasional numbness, tingling, clicking, 
popping and locking in the right shoulder; two dislocations 
in the past; and decreased range of motion.  He claimed that 
he is unable to work secondary to his right shoulder 
disability.  Physical examination revealed a large well-
healed scar.  There was global tenderness to palpation 
especially over the greater tuberosity and anterior 
structures.  Range of motion exercises revealed forward 
elevation to 130 degrees, abduction to 130 degrees, and 
internal and external rotation to 30 degrees.  The examiner 
found significant weakness with rotator cuff strength 
testing, but the veteran had 4/5 muscle strength for resisted 
abduction and internal rotation.  There was pain at the end 
points of all ranges of motion.  Some crepitation was noted 
upon range of motion exercises.  There were no neurovascular 
deficiencies noted.  X-rays showed severe degenerative 
arthritis and osteophytic changes with fragment located over 
the greater tuberosity.  Some acromioclavicular degenerative 
arthritis was also noted.  The examiner's impression was 
significant degenerative arthritis of the right shoulder.  
The examiner opined that the right shoulder's range of motion 
showed a moderate to severe amount of increased 
incoordination, fatigability and loss of strength due to the 
arthritis, with additional losses of motion of 20 degrees of 
forward elevation and abduction and 10 degrees of rotation 
with repetitive exercises.

After considering this evidence, the Board finds that the 
veteran is not entitled to a rating higher than 20 percent 
for his right shoulder disability.  The evidence does not 
show that the veteran has limited motion to midway between 
the side and shoulder level or less.  Nor does the evidence 
show that the veteran has recurrent dislocation of the 
scapulohumeral joint, or fibrous union or nonunion of the 
humerus.  

The Board notes that the evidence shows the veteran has 
significant degenerative arthritis in the right shoulder, 
which is evaluated under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, arthritis established by x-ray findings 
is rated on the basis of limitation of motion of the affected 
joints.  When however, the limited motion of the specific 
joint or joints involved would be noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is assigned 
for each involved major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 (degenerative arthritis) and 5010 (traumatic 
arthritis) (2005).  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, however, arthritis is rated as 10 
percent disabling when shown by x-ray evidence of the 
involvement of two or more major joints or two or more minor 
joint groups, or as 20 percent disabling when show by x-ray 
evidence of the involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations.  The veteran has limitation of 
motion of the right shoulder for which he is currently 
evaluated as 20 percent disabled under Diagnostic Code 5021.  
An additional rating for arthritis is, therefore, not 
permissible because it would constitute pyramiding.  See 
38 C.F.R. § 4.14 (2005).

Where additional disability is shown due to other than 
limitation of motion, a separate rating may be assigned under 
the applicable diagnostic code.  See VAOPGCPREC 23-97.  The 
evidence does not show that the veteran has any additional 
disability other than limitation of motion with pain, 
incoordination and fatigability.  Thus a separate rating 
under another diagnostic code not based on limitation of 
motion is not warranted.

Right Foot

The veteran is service connected for a scar on the right foot 
with retained foreign body as residuals of a shell fragment 
wound, which is currently evaluated as 10 percent disabling 
under Diagnostic Code 5284 for other foot injuries.   Under 
this diagnostic code, foot injuries warrant a 10 percent 
rating if moderate, a 20 percent rating if moderately severe, 
and a 30 percent rating if severe.  Actual loss of use of the 
foot warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2005).  The words "moderate," 
"moderately severe," and "severe" are not defined in 
Diagnostic Code 5284.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decision is "equitable and just."  38 C.F.R. § 
4.6 (2005).  

The evidence consists of VA examinations in November 2002 and 
June 2005.  At a November 2002 examination of the feet, the 
veteran complained that his feet hurt all the time.  Physical 
examination revealed pain in the medial arch area of the 
right foot with scars consistent with shrapnel injury.  
Pulses were palpable.  No ulcerations or cellulitis was noted 
in the feet.  He had a moderate bilateral flatfoot deformity 
with prominent bunion deformity on the right foot.  Ankle 
equinus was noted bilaterally with 0 degrees of dorsiflexion 
and 30 to 35 degrees of plantar flexion in both ankles.  
There was no evidence of degenerative arthritis noted in 
either foot.  The impression was painful scar and painful 
arch noted on the right foot at the shrapnel injury area.

At the June 2005 examination, the veteran complained of 
constant right foot pain especially on weightbearing.  He 
also related having tingling and loss of feeling in his toes.  
Physical examination revealed a very small scar (less than 1 
centimeter) on the right foot and pain in the right first 
metatarsophalangeal joint with retained foreign body 
palpable.  The assessment was pain below the right foot and a 
small scar with retained palpable and painful foreign body 
and pain in the right first metatarsophalangeal joint with 
degenerative changes.  The examiner stated that the veteran 
has functional limitations with standing and walking with 
evidence of abnormal weightbearing.  As for the tingling and 
loss of feeling in his toes, the assessment was peripheral 
neuropathy secondary to diabetes mellitus.

The veteran also underwent scar examinations in November 2002 
and June 2005 that failed to find any obviously visible scar 
on the right foot.  The November 2002 VA examiner noted, 
however, a faint area of irregular, mild hyperpigmentation 
that was well-healed without adherence, inflammation, edema 
or keloid formation.  It was nontender to palpation.  

The Board notes that the criteria for evaluating skin 
disabilities, including scars, contained in 38 C.F.R. § 4.118 
were revised effective on August 30, 2002.  See 67 Fed. Reg. 
49,590-595 (2002).  Diagnostic Code 7805, under which the 
evaluation was assigned, was not changed when the criteria 
were revised.  Likewise, other diagnostic codes pertaining to 
the skin remained substantially unchanged after the revision.  
The revised provisions, however, offer other criteria upon 
which skin disabilities may be evaluated that are not covered 
by the former provisions and are potentially relevant to the 
evaluation on appeal.  

Prior to August 30, 2002, Diagnostic Codes 7801 and 7802 
applied to burn scars and are, therefore, not applicable in 
the present case.  Under the revised rating schedule, 
Diagnostic Codes 7801 and 7802 apply to scars that are not on 
the head, face or neck, and, therefore, are applicable in the 
present case.  Currently Diagnostic Code 7801 provides that 
scars on other than the head, face, or neck, that are deep or 
that cause limited motion warrant a 10 percent rating if the 
area or areas covered exceed 6 square inches (39 square 
centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2005).  Currently Diagnostic Code 7802 provides that scars 
on other than the head, face or neck that are superficial and 
that do not cause limited motion warrant a 10 percent 
evaluation if the area or areas covered are 144 square inches 
(929 square centimeters) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2005).  Under Diagnostic Code 7802, 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, are separately rated and combined in 
accordance with § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 
7802 Note (1) (2005).

Prior to August 2002, superficial scars that are poorly 
nourished with repeated ulceration warranted a 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  
Currently, a 10 percent disability rating is assigned for 
superficial scars that are unstable.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2005).  An unstable scar is where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  Id. at Note (1).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note 
(2).  

Prior to August 30, 2002, Diagnostic Code 7804 provided that 
a superficial scar that was tender and painful on objective 
demonstration warranted a 10 percent disability rating.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Under the 
revised regulation, a 10 percent disability rating is 
assigned for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2005).  
A superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note (1).  

Under Diagnostic Code 7805, a scar is to be rated on 
limitation of function of the affected part.  38 C.F.R. § 
4.118 (2002); 38 C.F.R. § 4.118 (2005).  

Although the November 2002 foot examiner indicated that the 
veteran's scar on his right foot was painful, the evidence as 
a whole indicates otherwise.  The examiner's objective 
findings did not mention pain upon palpation of the scar, and 
indeed noted decreased sensation in the lower extremities.  
The specific scar examination report shows the scars were 
essentially not visible and not tender to palpation.  
Further, the June 2005 examiners failed to find that the scar 
itself is painful.  Thus the Board finds that the 
preponderance of the evidence is against granting a separate 
compensable rating for the scar residuals of the right foot 
shell fragment wound.  Rather, the Board finds that the 
veteran's right foot disability is appropriately rated under 
Diagnostic Code 5284.  

Under Diagnostic Code 5284, a higher rating of 20 percent is 
warranted upon showing that the veteran's foot condition is 
moderately severe.  The Board finds that the evidence fails 
to show that the veteran's right foot condition is moderately 
severe.  The evidence shows that at the most he has minimal 
arthritis at the first metatarsophalangeal joint with a 
retained foreign body that causes pain upon weightbearing.  
He has functional losses in standing and weightbearing only 
partially due to his service-connected right foot injury.  
There was no evidence of a muscle injury.  Other problems 
with the right foot that are not service-connected include 
flatfoot and bunion deformities, tinea pedis and 
onychomycosis.  Without considering the nonservice-connected 
conditions, the Board finds that the disability picture of 
the residuals of the right foot shell fragment wound is 
consistent with a moderate foot disability.  

Left Leg (Calf)

The veteran is service-connected for scar, left leg with 
muscle loss and retained foreign body, residuals of shell 
fragment wound, which is currently evaluated as 10 percent 
disabling under Diagnostic Code 5312 for injury to Muscle 
Group XII.  Muscle Group XII's functions include 
dorsiflexion, extension of the toes, and stabilization of the 
arch.  It includes the anterior muscles of the leg: (1) 
Tibialis anterior; (2) extensor digitorum longus; (3) 
extensor hallucis longus; and (4) peroneus tertius.  A slight 
Muscle Group XII injury warrants a noncompensable rating; a 
moderate injury warrants a 10 percent rating; a moderately 
severe injury warrants a 20 percent rating; and a severe 
injury warrants a maximum 30 percent rating.  38 C.F.R. 
§ 4.73, Diagnostic Code 5312 (2005).

38 C.F.R. 4.56 provides that an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; and a through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56 (a) & (b) (2005).  For VA rating purposes, the 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
38 C.F.R. § 4.56 (c) (2005).  

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe.  38 C.F.R. § 4.56 (d) 
(2005).  A slight muscle disability is the type of injury 
from a simple wound of muscle without debridement or 
infection.  History of the injury should include service 
department record of a superficial wound with brief treatment 
and return to duty; healing with good functional results; and 
no cardinal signs or symptoms of muscle disability.  
Objective findings include minimal scarring; no evidence of 
fascial defect, atrophy, or impaired tonus; and no impairment 
of function or metallic fragments retained in muscle tissue.  
38 C.F.R. § 4.56(d)(1) (2005).  

The type of injury associated with a moderate muscle 
disability is described as being from a through and through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  History should include evidence of in-
service treatment for the wound, as well as a record of 
consistent complaints of one or more cardinal signs and 
symptoms of muscle disability, particularly lower threshold 
of fatigue after average use affecting the particular 
functions controlled by the injured muscles.  Objective 
findings should include entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue; some loss of deep fascia or muscle substance 
or impairment of muscle tonus; and loss of power or lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56(d)(2) (2004).

A moderately severe muscle disability comprises a through and 
through or deep open penetrating wound by a small high 
velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period for treatment of the 
wound, with a record of consistent complaints of cardinal 
signs and symptoms of muscle disability, and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings should include entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups; and indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  Tests of strength and 
endurance compared with the sound side should demonstrate 
positive evidence of impairment.  38 C.F.R. 4.56(d)(3) 
(2004).

Severe muscle disability contemplates through and through or 
deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There should be a 
history of hospitalization for a prolonged period for 
treatment of the wound, with consistent complaints of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track; palpable loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area; and 
abnormal muscle swelling and hardening in contraction.  Tests 
of strength, endurance, or coordinated movements compared 
with the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. 4.56(d)(4) (2004).  
If present, the following are also signs of severe muscle 
damage: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of missile.  (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electro-diagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezium 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. 4.56(d)(4) (2004).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  There will be 
no rating assigned for muscle groups which act upon an 
ankylosed joint, except for an ankylosed knee, if muscle 
group XIII is disabled (rated at the next lower level than 
would otherwise be assigned); and an ankylosed shoulder, if 
muscle groups I and II are severely disabled (evaluation 
under diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups will not be rated).  The combined evaluation of 
muscle groups acting upon a single unankylosed joint must be 
lower than the evaluation for unfavorable ankylosis of that 
joint, except in the case of muscle groups I and II acting 
upon the shoulder.  For compensable muscle group injuries 
that are in the same anatomical region but do not act on the 
same joint, the evaluation for the most severely injured 
muscle group will be increased by one level and used as the 
combined evaluation for the affected muscle groups.  For 
muscle group injuries in different anatomical regions that do 
not act upon ankylosed joints, each muscle group injury shall 
be separately rated and the ratings combined under the 
provisions of 38 C.F.R. § 4.55 (2004).

In Myler v. Derwinski, 1 Vet. App. 571, 574 (1991), the Court 
interpreted the applicable regulations as providing that a 
through and through muscle wound was to be rated as at least 
of the moderate degree of injury for each muscle group 
injured.  The Court has also held that the regulation 
appeared to require "muscle damage" but specified no minimum 
degree of damage in order for the injury to be of moderate 
degree.  See Beyrle v. Brown, 9 Vet. App. 377, 385 (1996).

VA regulations also provide that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. 
§ 4.40 (2004).  Section 4.40 does not, however, require a 
separate rating for pain, but rather provides guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).

The medical evidence consists basically of VA examinations 
from November 2002 and June 2005.  At the November 2002 
examination, the veteran reported having chronic problems 
with his left lower extremity, with lost feeling and some 
lost muscle strength.  Physical examination revealed no 
ulcerations or cellulitis, mildly diminished sensation 
bilaterally and equally with monofilament wire, and 
diminished muscle tone on the left calf as opposed to the 
right.  Sensation over the scars of the posterior calf and 
lateral left leg appeared diminished along the cerebellar 
distribution.  The impression was sensory and motor function 
loss noted to the left lower extremity secondary to likely 
sural nerve injury from the shrapnel injury and left leg 
muscle loss secondary to retained foreign body and shrapnel 
injury.

At the June 2005 examination, the veteran complained of pain 
of 6 out of 10 daily with exacerbations approximately 4 times 
a week to 10 brought on by increased activity, walking or 
sitting for long periods of time.  He also complained of 
occasional tingling and numbness around the scars and 
weakness in his leg.  Physical examination revealed two scars 
on his calf measuring 4 centimeters and 6 centimeters, which 
are supple and soft without any significant underlying 
adhesions.  He had no tenderness to palpation about these.  
He demonstrated full range of motion of the knee and ankle 
with good strength to resisted ankle dorsiflexion, plantar 
flexion, extension, flexion, abduction and adduction.  There 
was no gross muscle herniations noted.  There was no nerve 
damage noted either.  The impression was multiple scars to 
the left lower extremity.  The examiner stated that the 
veteran showed mild amount of increased incoordination, 
fatigability and loss of strength after repetitive exercise.

After considering all the evidence, the Board finds that the 
veteran's left leg (calf) shell fragment wound residuals are 
consistent with a moderate muscle injury and, thus, a rating 
higher than 10 percent is not warranted.  To warrant a higher 
rating, the muscle injury would have to be classified as 
moderately severe requiring objective findings of loss of 
deep fascia, muscle substance or normal firm resistance of 
muscles compared with the sound side, and positive evidence 
of impairment demonstrated when strength and endurance is 
compared with the sound side.  The objective medical evidence 
does not reveal such findings.  Rather, it only evidences 
mild incoordination, fatigability and loss of strength.  
There is no evidence of loss of deep fascia or muscle 
substance, although there was a finding in November 2002 of 
some loss of muscle tonus.  That finding was not, however, 
made in June 2005.  Given the evidence, the Board finds that 
the veteran's disability picture is consistent with a 
moderate injury to Muscle Group XII, and therefore a rating 
higher than 10 percent is not warranted.

As for the scars on the veteran's left calf, he is not 
entitled to a separate rating for them because the evidence 
fails to show that they are deep, cause limited motion, or 
are unstable or painful on examination.  There is also no 
evidence of ulceration or loss of underlying soft tissue.  
Finally, they do not cover an area or areas exceeding 144 
square inches (929 square centimeters).

Left Thigh

As for the veteran's left thigh disability, he is service-
connected for scar, left thigh with muscle herniation and 
retained foreign body, residuals shell fragment wound, which 
is currently evaluated as 10 percent disabling under 
Diagnostic Code 5315 for injury to Muscle Group XV.  

Muscle Group XV's functions include adduction of hip, flexion 
of hip and flexion of knee.  It includes the mesial thigh 
group muscles: (1) adductor longus; (2) adductor brevis; (3) 
adductor magnus; and (4) gracilis.  A slight Muscle Group XV 
injury warrants a noncompensable rating; a moderate injury 
warrants a 10 percent rating; a moderately severe injury 
warrants a 20 percent rating; and a severe injury warrants a 
maximum 30 percent rating.  38 C.F.R. § 4.73, Diagnostic Code 
5315 (2005).

The medical evidence consists basically of VA examinations 
from November 2002 and June 2005.  At the November 2002 
examination, the veteran reported having chronic problems 
with his left lower extremity, with lost feeling and some 
lost muscle strength.  Physical examination revealed no 
ulcerations or cellulitis, mildly diminished sensation 
bilaterally and equally with monofilament wire.  Left knee 
range of motion was limited by the veteran's obesity but was 
otherwise within normal limits.  A scar was noted just under 
the left gluteal measuring approximately 3centimeters by 2 
centimeters that was well healed and without muscle loss.  
There were also multiple linear scars noted on the back of 
the left leg that were well healed and barely visible with no 
muscle loss noted.  There was no muscle herniation noted.  

At the June 2005 examination, the veteran complained of pain 
of 6 out of 10 daily with exacerbations approximately 4 times 
a week to 10 brought on by increased activity, walking or 
sitting for long periods of time.  He also complained of 
occasional tingling and numbness around the scars and 
weakness in his leg.  Physical examination revealed two scars 
on his thigh measuring 6 centimeters each, which were both 
well healed without signs of infection.  They were supple and 
soft without any significant underlying adhesions.  He had no 
tenderness to palpation about these.  He demonstrated full 
range of motion of the knee and mild decrease in range of 
motion of the hip.  There was no gross muscle herniations 
noted.  There was no nerve damage noted either.  The 
impression was multiple scars to the left lower extremity.  
The examiner stated that the veteran showed mild amount of 
increased incoordination, fatigability and loss of strength 
after repetitive exercise.

After considering all the evidence, the Board finds that the 
veteran's left thigh shell fragment wound residuals are 
consistent with a moderate muscle injury and, thus, a rating 
higher than 10 percent is not warranted.  To warrant a higher 
rating, the muscle injury would have to be classified as 
moderately severe requiring objective findings of loss of 
deep fascia, muscle substance or normal firm resistance of 
muscles compared with the sound side, and positive evidence 
of impairment demonstrated when strength and endurance is 
compared with the sound side.  The objective medical evidence 
does not reveal such findings.  Rather, it only evidences 
mild incoordination, fatigability and loss of strength with 
repetitive exercises.  There is no evidence of loss of deep 
fascia, muscle substance or muscle tonus.  Given the 
evidence, the Board finds that the veteran's disability 
picture is consistent with a moderate injury to Muscle Group 
XII, and therefore a rating higher than 10 percent is not 
warranted.

As for the scars on the veteran's left thigh, he is not 
entitled to a separate rating for them because the evidence 
fails to show that they are deep, cause limited motion, 
unstable or painful on examination.  There is also no 
evidence of ulceration or loss of underlying soft tissue.  
Finally, they do not cover an area or areas exceeding 144 
square inches (929 square centimeters).

Extraschedular Consideration

Finally, consideration also must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2005).  The question of an extraschedular rating is a 
component of the veteran's claim for an increased rating.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Under 
38 C.F.R. § 3.321 (2005), an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate.  The governing norm in such cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Board is also not 
precluded from concluding, on its own, that referral for 
extraschedular consideration is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996) (BVA may affirm an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or reach such 
a conclusion on its own) (emphasis added).  

The Board notes, however, that the evidence of record does 
not suggest the existence of such an unusual disability 
picture so as to render application of the regular provisions 
impractical.  It does not appear that any of the veteran's 
service-connected disabilities are "exceptional or 
unusual"; he merely disagrees with the evaluation of his 
disabilities under the rating schedule.  The Board observes 
that it has not been contended or otherwise indicated that 
the veteran's service-connected disabilities have resulted in 
any hospitalization or other extensive treatment regimen.  In 
fact, there is evidence that these conditions have not 
required any treatment.  The veteran has not reported 
receiving any recent treatment.  Neither does he have any 
symptoms from his service-connected disorders that are 
unusual or are different from those contemplated by the 
schedular criteria.  

In addition, there is no contention or evidence of record 
showing that they interfere with any employment to a degree 
that would render the application of the regular schedular 
standards impractical.  In fact, the VA examiners noted in 
their reports that the veteran can do the activities of daily 
living and that his conditions should not limit him in them 
or his work.  The rating schedule contemplates such 
impairments as the veteran's.  Loss of industrial capacity is 
the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Indeed, 
38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  See also Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).   

There is no evidence that the veteran's service-connected 
conditions present such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board notes that the record shows that the 
veteran has been unemployed since 1997, but that this appears 
mainly due to other health conditions.  Thus, the Board finds 
that extraschedular consideration is not warranted.


ORDER

Entitlement to an increased rating in excess of 20 percent 
for residuals of a right shoulder injury with loose bodies in 
the axilla is denied.

Entitlement to an increased rating in excess of 10 percent 
for residual scar of the right foot with retained foreign 
body, residuals of a shell fragment wound is denied.

Entitlement to an increased rating in excess of 10 percent 
for residuals of a left leg (calf) scar with muscle loss and 
a retained foreign body, residuals of a shell fragment wound 
is denied.

Entitlement to an increased rating in excess of 10 percent 
for residual scar of the left thigh with muscle herniation 
and retained foreign body, residuals of a shell fragment 
wound is denied.


REMAND

The Board remands the veteran's claims for a compensable 
rating for tinea versicolor and TDIU.  Although the 
additional delay is regrettable, it is necessary to ensure 
that there is a complete record upon which to decide the 
veteran's claims so that he is afforded every possible 
consideration.  

In February 2005, the Board remanded the veteran's appeal for 
the purpose of providing current VA examinations, including 
an examination for the veteran's service-connected tinea 
versicolor.  Despite the Board's instruction to examine the 
veteran for this condition, no skin examination (other than 
scar) was performed and none of the examiners who did perform 
examinations on the veteran checked for the existence of 
tinea versicolor.  

The AMC and the veteran are advised that the Board is 
obligated by law to ensure that the AMC complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the AMC is neither 
optional nor discretionary. Where the remand orders of the 
Board or the courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance. Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

Thus, the issue of a compensable rating for service-connected 
tinea versicolor must be remanded to the AMC for a VA 
examination.  Because the issue of TDIU is inextricably 
intertwined with the veteran's claim for an increased rating 
for tinea versicolor, that issue is also remanded.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be scheduled for a VA 
skin examination for his service-connected 
tinea versicolor.  The claims file must be 
provided to the examiner for review in 
conjunction with the examination.  The 
examiner should indicate in the report that 
the claims file was reviewed, and provide a 
complete rationale for all conclusions and 
opinions.

All necessary tests and studies should be 
conducted in order to ascertain the severity 
of the veteran's service-connected tinea 
versicolor.  The examiner should identify the 
percent of the entire body or exposed area 
affected by the tinea versicolor.  The 
examiner should note whether the veteran has 
required either topical treatment or the use 
of systemic therapy such as corticosteroids or 
other immunosuppressive drugs with the last 12 
months and the frequency and duration such 
drugs were taken.  

2.  Then, after ensuring the VA examination 
report is complete, and that any actions 
needed to ensure VA's duty to assist and 
notice obligations are accomplished, the RO 
should readjudicate the claims.  If such 
action does not resolve the claims, a 
Supplemental Statement of the Case (SSOC) 
should be issued to the veteran and his 
representative, if any.  An appropriate period 
of time should be allowed for response.  
Thereafter, these claims should be returned to 
this Board for further appellate review, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


